DETAILED ACTION
Claims 1-12 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Regarding claim 5, there is a lack of antecedent basis for the phrase “the adjacent column”. The Examiner would read the phrase as “an adjacent column”, however claims 4 and 5 only require at least one column. Therefore, there is no patentable weight given to the phrase “an adjacent column”, and thus the phrase has been omitted for the purpose of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suri et al. (US Pat. No. 5,702,592, hereinafter Suri) in view of Leisinger et al. (DE 102013113438A1 and included translation, hereinafter Leisinger).

Regarding claim 1, Suri teaches a differential pressure sensor (see Fig. 5, all elements) comprising: a containment body (see Fig. 2, containment body comprising top and bottom portions connected to form 101) extending along a main axis thereof and provided internally with a separation wall suitable for dividing said containment body into a first and a second cavity arranged in succession along said main axis (see Fig. 2, containment body 101 has separation wall 125 which divides the containment body 101 into a first section comprising piston 140 and second cavity comprising sensor suring the axial distance of the magnet from said separation wall and for generating a signal representing such measured distance (see Fig. 2, magnetic sensor 180); wherein, at least one lighting element capable of emitting light radiation (see Fig. 2, LED's 190); a control circuit operatively interposed between said magnetic sensor and said lighting element and configured for varying the light radiation emitted the lighting element as a function of a variation in the representative signal generated by said magnetic sensor (see Fig. 1, control circuit 70 which varies the light radiation from green to red based on the pressure reading); 
Suri fails to specifically each at least one interface element provided with at least one radiant surface facing outwards from the containment body fails to specifically teach at least one optical guide extending between said at least one lighting element and said at least one radiant surface and shaped for transferring the light radiation of the lighting element to the radiant surface.
Leisinger teaches an optical interface for a sensor (see Fig. 1, all elements) which comprises at least one interface element (see Fig. 1, interface element 1) provided with at least one radiant surface facing outwards from the containment body (see Fig. 1, radiant surface 11 facing outwards from the containment body 2) and at least one optical guide extending between said at least one lighting element and said at least one radiant surface and shaped for transferring the light radiation of the lighting 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Suri with the optical interface as suggested by Leisinger. This allows for the an optical interface to deflect the light of the signals with simple means and at the same time does not change the IP protection class and safety requirements in terms of explosion protection, in particular with respect to the flameproof enclosure of the housing as suggested by Leisinger (see [0012]).

Regarding claim 2, Suri as modified by Leisinger above teaches all of the limitations of claim 1.
Suri as modified by Leisinger above fails to specifically teach that said radiant surface has a greater extension than a light emitting surface of the lighting element, wherein said optical guide is configured for guiding and diffusing the light radiation of the lighting element to the radiant surface.
However, Leisinger further teaches that said radiant surface has a greater extension than a light emitting surface of the lighting element (see Fig. 1, extension of radiant surface 11 versus surface of 5), wherein said optical guide is configured for guiding and diffusing the light radiation of the lighting element to the radiant surface (see Fig. 1, optical guide 7 guides light from 5 to 11 as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device of Suri as modified by Leisinger above with the specific optical interface as further suggested by Leisinger. This allows for the an optical interface to deflect the light of the signals with simple means and at the same time does not change the IP protection class and safety requirements in terms of explosion protection, in particular with respect to the flameproof enclosure of the housing as suggested by Leisinger (see [0012]).

claim 3, Suri as modified by Leisinger above teaches all of the limitations of claim 1.
Suri as modified by Leisinger above fails to specifically teach that said optical guide and said radiant surface are made in a single piece (see Fig. 1, 
However, Leisinger further teaches that said optical guide and said radiant surface are made in a single piece (see Fig. 1, single piece construction of 11 and 7 shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device of Suri as modified by Leisinger above with the specific optical interface as further suggested by Leisinger. This allows for the an optical interface to deflect the light of the signals with simple means and at the same time does not change the IP protection class and safety requirements in terms of explosion protection, in particular with respect to the flameproof enclosure of the housing as suggested by Leisinger (see [0012]).

Regarding claim 4, Suri as modified by Leisinger above teaches all of the limitations of claim 1.
Suri as modified by Leisinger above fails to specifically teach that said at least one lighting element is arranged inside the second cavity of the containment body and, with reference to the main axis, in an intermediate position between said magnetic sensor and said interface element; said at least one optical guide comprising at least one transmission column of the light radiation extending along said main axis between a first end, facing towards said at least one lighting element and a second end, facing towards or integrated into said radiant surface.
Leisinger further teaches that said at least one lighting element is arranged inside the second cavity of the containment body (see Fig. 1, lighting element 5 within the body 2) and, with reference to the main axis (see Fig. 1, axis 17), in an intermediate position between said magnetic sensor and said interface element (the Examiner has interpreted that the magnetic sensor would be located below the lighting element 5 in the combination of Suri as modified by Leisinger above); said at least one optical 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device of Suri as modified by Leisinger above with the specific optical interface and transmission column as further suggested by Leisinger. This allows for the an optical interface to deflect the light of the signals with simple means and at the same time does not change the IP protection class and safety requirements in terms of explosion protection, in particular with respect to the flameproof enclosure of the housing as suggested by Leisinger (see [0012]).

Regarding claim 5, Suri as modified by Leisinger above teaches all of the limitations of claims 1 and 4.
Suri as modified by Leisinger above fails to specifically teach that each transmission column extends transversely with respect to the main axis between two lateral sides, wherein, at the second end, each lateral side of a column is arranged in proximity to a corresponding lateral side of the adjacent column, so as to diffuse the light radiation in a substantially uniform matter of the entire radiant surface.
However, Leisinger further teaches that each transmission column extends transversely with respect to the main axis between two lateral sides (see Fig. 1, transmission column 7 has lateral sides as shown), wherein, at the second end, each lateral side of a column is arranged in proximity to a corresponding lateral side, so as to diffuse the light radiation in a substantially uniform matter of the entire radiant surface (see Fig. 1, transmission column 7 transmits light so as to diffuse the light radiation in a uniform matter around 19 as shown).
Suri as modified by Leisinger above with the specific optical interface and transmission column as further suggested by Leisinger. This allows for the an optical interface to deflect the light of the signals with simple means and at the same time does not change the IP protection class and safety requirements in terms of explosion protection, in particular with respect to the flameproof enclosure of the housing as suggested by Leisinger (see [0012]).

Regarding claim 6, Suri as modified by Leisinger above teaches all of the limitations of claims 1 and 4.
Suri as modified by Leisinger above fails to specifically teach that said first end of each transmission column has a concave shape facing towards the lighting element in order to receive the light beams emitted by the lighting element orthogonally.
However, Leisinger does teach that the light transmission column is located adjacent to the light lighting element and has approximately the same lateral dimension (see Fig. 1, width and location of 7 versus 5).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Suri as modified by Leisinger above such that a concave surface was utilized rather than a planar surface for the transmission column. This is because the use of concave surfaces is known in the art as being able to collimate diverging light rays from, e.g. LED’s, which would thus improve visibility of the warning signals of Suri for the user.  

Regarding claim 7, Suri as modified by Leisinger above teaches all of the limitations of claim 1.
Suri as modified by Leisinger above fails to specifically teach that said radiant surface extends annularly around said main axis.
However, Leisinger further teaches that said radiant surface extends annularly around said main axis (see Fig. 1, radiant surface 11 annular around 17 as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device of Suri as modified by Leisinger above with specific radiant surface as further suggested by Leisinger. This allows for the an optical interface to deflect the light of the signals with simple means and at the same time does not change the IP protection class and safety requirements in terms of explosion protection, in particular with respect to the flameproof enclosure of the housing as suggested by Leisinger (see [0012]).

Regarding claim 9, Suri as modified by Leisinger above teaches all of the limitations of claim 1.
Furthermore Suri teaches that said control circuit has a first face facing towards the separation wall and a second face, opposite the first, and facing away from the separation wall; said at least one light element being fixed to the second face of the control circuit and said magnetic sensor being fixed to the fist face of the control circuit (see Fig. 1 and 2, wherein the Examiner considers that the magnetic sensor 180 comprises the control circuit and thus has a first face facing downward, a second face facing upward, with the magnetic sensor facing down and the LED 190 facing upward as shown).

Allowable Subject Matter
Claims 8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claims 8 and 10-12, Suri as modified by Leisinger above teaches all of the limitations of claims 1 and 7.
However, Suri as modified by Leisinger above fails to encompass all of the limitations of dependent claims 8 and 10.
Specifically, Suri as modified by Leisinger above fails to critically teach a plurality of lighting elements, angularly spaced around said main axis, so as each to supply the light radiation to an angular sector of the radiant surface, wherein said optical guide comprises a plurality of transmission columns of the light radiation, extending between a first end, facing towards a respective lighting element, and second end, connected to the interface element (claim 8); or a differential pressure sensor which comprises a centering member provided with a portion proximal to the separation wall connected to the control circuit, and a portion distal to the separation wall connected to the optical guide; said centering member comprising a phasing unit operatively interposed between the centering member, the optical guide and the circuit and configured for determining the reciprocal angular orientation thereof (claim 10).
Hence the best prior art or record fails to teach the invention as set forth in independent claims 8 and 10 and the examiner can find no teachings for a pressure sensor as claimed, which comprises the specific limitations above, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855